Case 1:14-cv-09372-GBD-HBP Document 173-1 Filed 09/09/19 Page 1 of 4




                   EXHIBIT 1
    Case 1:14-cv-09372-GBD-HBP Document 173-1 Filed 09/09/19 Page 2 of 4



                                    NOTICE TO HOLDERS

        This Notice, which has been authorized by the United States District Court for the Southern
District of New York, relates to the dismissal of derivative claims asserted in the action captioned
BlackRock Allocation Target Shares: Series S Portfolio, et al. v. The Bank of New York Mellon, et
al., Case No. 14-cv-09372-GBD-HBP (S.D.N.Y.) (the “Action”). It is being provided to you as a
current holder in the below-referenced Trusts by counsel for the named Plaintiffs in the Action and
BNYM, the defendant in the Action.

       Plaintiffs in the Action are institutional investors in residential mortgage-backed securities
issued by trusts for which BNYM serves as trustee. On November 24, 2014, Plaintiffs initiated
the Action derivatively on behalf of the Trusts listed in Exhibit 1 to this Notice. The Court has
ordered the Parties to provide this notice.

        In the Action, Plaintiffs alleged that (i) BNYM was aware of breaches of representations
and warranties by the sellers; (ii) there were continuing Events of Default due to servicing
violations; and (iii) BNYM failed to discharge its duties under the governing agreements.
Plaintiffs also allege that BNYM failed to discharge its obligations “because acting to diligently
protect the interests of the Trusts would have conflicted with its own financial interests,” it
allegedly would have been costly for BNYM to discharge its duties, and compliance allegedly
would have exposed BNYM’s own alleged negligence in carrying out its ministerial duties.
Plaintiffs have withdrawn their remaining individual claims in the Action, and the Action will be
discontinued as of [DATE] when the claims will be dismissed with prejudice. There has been no
admission of wrongdoing or liability by BNYM.

        This Notice is given to inform you of the discontinuance of an action that may have
benefitted you derivatively and that Plaintiffs will dismiss their claims with prejudice. BNYM,
Plaintiffs, and Plaintiffs’ counsel will not be providing you with any recommendations or legal
advice about the effect this dismissal will have on you.

       You may wish to contact a lawyer to understand your rights.

     PLEASE DO NOT CONTACT THE TRUSTEE, PLAINTIFFS’ COUNSEL, OR
            THE COURT FOR ADVICE CONCERNING THE ACTION
  Case 1:14-cv-09372-GBD-HBP Document 173-1 Filed 09/09/19 Page 3 of 4



                            Exhibit 1 - Trusts

ABFC 2004-FF1           FHAMS 2006-AA4           NHEL 2005-3
ABFC 2005-HE1           FHAMS 2006-AA6           NHEL 2005-4
ACE 2004-HS1            FHAMS 2006-AA7           NHEL 2006-2
AGFMT 2006-1            FHAMS 2006-AA8           NHEL 2006-3
AHM 2004-4              FHAMS 2006-FA1           NMFT 2006-MTA1
BALTA 2004-1            FHAMS 2006-FA2           NSTR 2006-B
BALTA 2004-10           FHAMS 2006-FA3           NSTR 2007-A
BALTA 2004-11           FHAMS 2006-FA4           NSTR 2007-B
BALTA 2004-12           FHAMS 2006-FA6           NSTR 2007-C
BALTA 2004-13           FHAMS 2006-FA8           OWNIT 2006-1
BALTA 2004-2            FHAMS 2007-FA4           POPLR 2004-4
BALTA 2004-3            FHASI 2004-3             POPLR 2004-5
BALTA 2004-4            FHASI 2004-5             POPLR 2005-3
BALTA 2004-5            FHASI 2004-6             POPLR 2005-D
BALTA 2004-6            FHASI 2004-7             POPLR 2006-A
BALTA 2004-7            FHASI 2004-AR1           POPLR 2006-D
BALTA 2004-8            FHASI 2004-AR2           POPLR 2006-E
BALTA 2004-9            FHASI 2004-AR3           SAMI 2004-AR1
BSABS 2004-SD1          FHASI 2004-AR4           SAMI 2004-AR2
BSABS 2004-SD4          FHASI 2004-AR5           SAMI 2004-AR3
BVMBS 2004-1            FHASI 2004-AR6           SAMI 2004-AR4
BVMBS 2004-2            FHASI 2004-AR7           SAMI 2004-AR5
BVMBS 2005-1            FHASI 2004-FL1           SAMI 2004-AR6
BVMBS 2005-2            FHASI 2005-1             SAMI 2004-AR7
CBASS 2004-CB2          FHASI 2005-2             SAMI 2004-AR8
CBASS 2004-CB8          FHASI 2005-3             SARM 2004-11
CBASS 2005-CB8          FHASI 2005-4             SARM 2004-13
CBASS 2006-RP1          FHASI 2005-5             SARM 2004-17
CDCMC 2004-HE3          FHASI 2005-6             SARM 2004-19
CHEC 2004-2             FHASI 2005-7             SARM 2004-2
CITM 2007-1             FHASI 2005-8             SARM 2004-3AC
CSFB 2004-CF1           FHASI 2005-AR1           SARM 2004-8
CWALT 2004-J1           FHASI 2005-AR2           SARM 2005-10
CWHEL 2004-G            FHASI 2005-AR3           SARM 2005-2
CWHEL 2005-I            FHASI 2005-AR4           SARM 2005-5
CWHEL 2006-I            FHASI 2005-AR5           SASC 2005-16
CWHL 2005-19            FHASI 2005-AR6           SURF 2004-BC1
CWHL 2005-4             FHASI 2006-1             SURF 2004-BC2
CWL 2004-BC1            FHASI 2006-2             SURF 2004-BC3
CWL 2004-SD1            FHASI 2006-3             SURF 2004-BC4
CWL 2006-S10            FHASI 2006-4             SURF 2005-AB1
CWL 2006-S4             FHASI 2006-AR1           SURF 2005-AB2
CWL 2006-S6             FHASI 2006-AR3           SURF 2005-AB3
CWL 2006-S7             FHASI 2006-AR4           SURF 2005-BC2
CWL 2006-S8             FHASI 2007-2             SURF 2005-BC3
  Case 1:14-cv-09372-GBD-HBP Document 173-1 Filed 09/09/19 Page 4 of 4



CWL 2006-S9             FHASI 2007-4             SURF 2005-BC4
CWL 2007-S1             FHASI 2007-5             TBW 2007-1
CWL 2007-S2             FHASI 2007-AR1           TRUMN 2004-2
CXHE 2004-A             FHASI 2007-AR2           TRUMN 2005-1
CXHE 2004-B             FHASI 2007-AR3           TRUMN 2006-1
CXHE 2004-C             FNLC 2005-2              WAMU 2004-RP1
CXHE 2004-D             FSTAR 2007-1A
CXHE 2005-A             GEWMC 2005-1
CXHE 2005-B             GEWMC 2005-2
CXHE 2005-C             GSAA 2004-CW1
CXHE 2005-D             GSAMP 2004-SEA2
ECR 2005-1              GSCC 2006-2
ECR 2005-2              GSR 2004-5
EQABS 2004-1            GSR 2004-7
EQABS 2004-2            HELT 2007-FRE1
EQABS 2004-3            HEMT 2004-6
FFML 2004-FF10          HFCHC 2006-1
FFML 2004-FFB           HFCHC 2006-2
FFML 2005-FF1           IXIS 2005-HE2
FHABS 2006-HE1          LUM 2006-1
FHAMS 2004-AA1          MALT 2005-2
FHAMS 2004-AA2          MALT 2006-2
FHAMS 2004-AA3          MALT 2006-3
FHAMS 2004-AA4          MARM 2004-1
FHAMS 2004-AA6          MARM 2004-10
FHAMS 2004-AA7          MARM 2004-15
FHAMS 2004-FA2          MARM 2004-3
FHAMS 2005-AA1          MARM 2004-4
FHAMS 2005-AA10         MARM 2004-6
FHAMS 2005-AA11         MARM 2004-7
FHAMS 2005-AA12         MARM 2004-8
FHAMS 2005-AA2          MARM 2005-1
FHAMS 2005-AA5          MARM 2005-2
FHAMS 2005-AA6          MARM 2005-6
FHAMS 2005-AA7          NAA 2004-AP1
FHAMS 2005-AA9          NAA 2004-AP2
FHAMS 2005-FA1          NAA 2004-AR1
FHAMS 2005-FA10         NAA 2004-AR2
FHAMS 2005-FA11         NAA 2004-AR4
FHAMS 2005-FA3          NAA 2004-R3
FHAMS 2005-FA4          NAA 2005-AR1
FHAMS 2005-FA5          NAA 2005-AR2
FHAMS 2005-FA7          NCMT 2006-1
FHAMS 2006-AA1          NHEL 2004-1
FHAMS 2006-AA2          NHEL 2004-4
FHAMS 2006-AA3          NHEL 2005-2
